DATE 6/18/2015
                                                                                                             FILED IN
R




                                           NOTICE OF APPEALS                                          14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                             HOUSTON, TEXAS
                                                                                                      6/22/2015 9:37:46 AM
TO:         14TH COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-70041

VOLUME                       PAGE                       OR          IMAGE # 65817053

DUE 6/29/2015                                          ATTORNEY 14067300

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH COURT OF APPEALS

DATE JUDGMENT SIGNED:                              6-15-15

MOTION FOR NEW TRIAL DATE FILED NONE

REQUEST TRANSCRIPT DATE FILED                                        6/17/2015

NOTICE OF APPEAL DATE FILED                                         6/17/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED:                  YES               NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: D, O;

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/PHYLLIS WASHINGTON
                                                                            PHYLLIS WASHINGTON , Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 22, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    4

CASE NUM: 201470041__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: DEFAMATION OF CHARACTER           CASE STATUS: ACTIVE
STYLE: GROSU, BOGDAN                       VS FAWCETT, RICHARD
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00028-0001 DEF 14067300 HISSONG, DOUGLASS                  MILLER, DAVID
_     00027-0001 DEF 14067300 LEMONS, JACK                       MILLER, DAVID
_     00026-0001 DEF 14067300 KIRKPATRICK, KEN                   MILLER, DAVID
_     00025-0001 DEF 14067300 VUKOVIC, DAVID                     MILLER, DAVID
_     00029-0001 DEF 17303020 BILLINGS, DENNIS                   ROSS, JOHN L.
_     00024-0001 AGT          HISSONG, DOUGLAS MAY BE SERVED
_     00023-0001 AGT          LEMMONS, JAMES MAY BE SERVED B
_     00022-0001 AGT          KIRKPATRICK, KENNETH MAY BE SE

==> (29) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 22, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    4

CASE NUM: 201470041__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: DEFAMATION OF CHARACTER         CASE STATUS: ACTIVE
STYLE: GROSU, BOGDAN                     VS FAWCETT, RICHARD
=============================================================================
                        **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR         PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00021-0001 AGT         VUKOVICH, DAVID MAY BE SERVED
_     00020-0001 AGT         MORENO, BILLY MAY BE SERVED BY
_     00019-0001 AGT         FLORIDO, ARMANDO MAY BE SERVED
_     00018-0001 AGT         MATTHEWS, CHRISTOPHER MAY BE S
_     00017-0001 AGT         LILLARD, GEORGE MAY BE SERVED
_     00016-0001 AGT         PITTS, DARRIN MAY BE SERVED BY
_     00015-0001 AGT         ROBERTS, KEVIN MAY BE SERVED B
_     00014-0001 AGT         FAWCETT, RICHARD MAY BE SERVED

==> (29) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 22, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    4

CASE NUM: 201470041__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: DEFAMATION OF CHARACTER           CASE STATUS: ACTIVE
STYLE: GROSU, BOGDAN                      VS FAWCETT, RICHARD
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00013-0001 DEF          HISSONG, DOUGLAS
_     00012-0001 DEF          LEMMONS, JAMES
_     00011-0001 DEF          KIRKPATRICK, KENNETH
_     00010-0001 DEF          VUKOVICH, DAVID
_     00009-0001 DEF          MORENO, BILLY
_     00008-0001 DEF 14067300 FLORIDO, ARMANDO                   MILLER, DAVID
_     00007-0001 DEF 14067300 MATTHEWS, CHRISTOPHER              MILLER, DAVID
_     00006-0001 DEF 03869050 FULLER, DANNY SR                   CARRABBA, LUK

==> (29) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       JUN 22, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    4 -    4

CASE NUM: 201470041__ PJN> __ TRANS NUM: _________ CURRENT COURT: 215 PUB? _
CASE TYPE: DEFAMATION OF CHARACTER           CASE STATUS: ACTIVE
STYLE: GROSU, BOGDAN                      VS FAWCETT, RICHARD
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00005-0001 DEF 14067300 LILLARD, GEORGE                    MILLER, DAVID
_     00004-0001 DEF 14067300 PITTS, DARRIN                      MILLER, DAVID
_     00003-0001 DEF 14067300 ROBERTS, KEVIN                     MILLER, DAVID
_     00002-0001 DEF 14067300 FAWCETT, RICHARD                   MILLER, DAVID
_     00001-0001 PLT 24089964 GROSU, BOGDAN                      ANDERSON, PAU




==> (29) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP